Dismissed and Opinion Filed January 19, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00401-CV

           LRF1 DALLAS LOGISTICS 1 LLC, Appellant
                             V.
CITY OF CARROLLTON AND BRETT KING, BUILDING OFFICIAL OF
        THE CITY, IN HIS OFFICIAL CAPACITY, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-09123

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                        Opinion by Justice Partida-Kipness

      Before the Court is the parties’ joint motion to dismiss the appeal based on

settlement. See TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal.

See id.




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
200401F.P05                               JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

LRF1 DALLAS LOGISTICS 1 LLC,                On Appeal from the 14th Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. DC-19-09123.
No. 05-20-00401-CV          V.              Opinion delivered by Justice Partida-
                                            Kipness. Justices Pedersen, III and
CITY OF CARROLLTON AND                      Goldstein participating.
BRETT KING, BUILDING
OFFICIAL OF THE CITY, IN HIS
OFFICIAL CAPACITY, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered this 19th day of January, 2021.




                                      –2–